Citation Nr: 1440742	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 through December 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with deficiencies in most areas throughout the period on appeal.

2.  The Veteran's PTSD did not cause total occupational and social impairment at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating not to exceed 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to discussing the issue on appeal, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Throughout his long career, he served in Korea and the Republic of Vietnam, and was awarded with the Purple Heart, among other medals.  The Veteran was clearly a credit to the Army, and his service to his country is greatly appreciated.

The Veteran is seeking an increased rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD has been assigned a 50 percent rating throughout the period on appeal under Diagnostic Code (DC) 9411.  Under this code, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran submitted his current claim for an increased rating in January 2009.  Accordingly, all medical evidence from one year prior to that date has been carefully reviewed and considered.
During his May 2014 hearing, the Veteran testified several major life events occurred shortly before filing his current claim, which each contributed to his current psychiatric state.  Two of his sons were deployed with the armed forces into a war zone, and another son was tragically killed in a car accident.  As a result of these events, his PTSD worsened.

In March 2009, the Veteran was provided with a VA examination.  Although the claims file was not available for the examiner to review, he demonstrated familiarity with the Veteran's medical history, including monthly private psychiatric treatment.  At that time, the Veteran was prescribed Ambien as a sleep aid and Zoloft as an antidepressant.  However, he continued to experience nightmares and other sleep disturbances nightly for the past six months, and observed an increase in nightmares to four to five times per week.  The Veteran attributed these increased symptoms to the recent life events involving his sons, as discussed above.

Although he had a good relationship with his family, he reported difficulty maintaining any other social relationships, and reported increasingly isolating behaviors.  He also experienced difficulty concentrating, and as a result started several small projects around the house, such as gardening and working on cars, but completed few.

The Veteran presented as clean, neatly groomed, and appropriately dressed.  Speech and psychomotor activity were unremarkable, attitude was cooperative, mood happy, and affect appropriate.  He was fully oriented and his thought process and content were unremarkable, with no delusions.  He did not experience any delusions or demonstrate inappropriate behavior.  He also denied having suicidal thoughts or panic attacks.  The examiner found the Veteran demonstrated avoidance, markedly diminished interest in significant life activities, and feeling of detachment.  He was diagnosed with PTSD and a GAF of 45 was assigned, suggesting serious symptoms.  The examiner described the Veteran's PTSD symptoms as "severe" and "daily,"  and resulted in deficiencies in thinking, family relations, work, and mood, although no deficiencies in judgment.

Affording all benefit of doubt to the Veteran, the Board finds this examiner's report reflects he demonstrated symptoms similar to the criteria associated with a higher, 70 percent rating.  For example, the examiner found the Veteran had "severe" symptoms, markedly diminished interest in significant life activities, and he demonstrated deficiencies in most areas.  Accordingly, an increased 70 percent rating is warranted.  Because the examiner's report does not ascertain an earlier date at which these more severe symptoms developed, a higher 70 percent rating is warranted effective the date the Veteran filed the current appeal.

The available medical evidence reflects the Veteran continued to experience the symptoms of a higher 70 percent rating throughout the period on appeal.  For example, in his May 2014 hearing he reported experiencing frequent panic attacks, lost trust in others, and a desire to isolate.  However, the evidence does not reflect the Veteran demonstrated symptoms like the criteria associated with a higher, total disability rating at any point during the period on appeal.

Throughout his private treatment and subsequent VA examinations the Veteran was consistently noted to present as fairly neatly groomed and fully oriented.  He did not demonstrate any impairment in thought process, delusions, inappropriate behavior, or other similar symptoms at any point during the period on appeal.

Moreover, the evidence does not include any medical opinion opining the Veteran had total occupational and social impairment due to his PTSD.  Instead, the November 2009 VA examiner specifically opined the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  In a September 2013 letter, the Veteran's private counselor, Dr. Kockx, opined the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency.  In a subsequent March 2014 letter, Dr. Kockx opined the Veteran had occupational and social impairments with deficiencies in most areas.  However, he did not opine the Veteran's PTSD caused total occupational and social impairment at any point during the period on appeal.  Accordingly, the evidence does not establish the Veteran met the criteria associated with a higher 100 percent rating for PTSD at any point during the period on appeal.

Based on the foregoing, the Board finds an increased rating not to exceed 70 percent is warranted throughout the period on appeal.  To this extent, his appeal is granted.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main complaints were feelings of frequent anger, sleep disruption, panic attacks, and social isolation.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

Additionally, according to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However in this case, the Veteran has not asserted, and the evidence has not suggested, any such combined effect of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.

The Veteran was also provided a hearing before the undersigned VLJ in May 2014, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's PTSD, specifically regarding his current symptoms.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating not to exceed 70 percent is granted for service-connected PTSD, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds an inferred claim for total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently unemployed since his retirement from the armed forces.  Based on the increased rating awarded above, he also meets the schedular criteria for TDIU under VA regulations.  See 38 C.F.R. § 4.16(a).  Accordingly, he would qualify for TDIU if the VA determines he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

The claims file includes some evidence the Veteran may be unable to secure and follow substantially gainful employment, including his lay testimony.  For example, during his hearing the Veteran testified that after retirement from the Army he opened his own business, however due to his over-reaction to people stealing he was unable to maintain this business.  However, none of the medical evidence of record addresses whether the Veteran is able to secure substantially gainful employment as a result of the combination of all his service connected disabilities, including PTSD, tinnitus, and left ear hearing loss.  Therefore, remand is required for an opinion to address the Veteran's level of functional impairment caused by all of his service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the appeal for TDIU.  If TDIU remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


